Citation Nr: 1713131	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-32 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

For the period prior to March 21, 2013, entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 2004 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that granted service connection and assigned a 10 percent rating, effective September 10, 2007.

Collectively, August 2009 and April 2013 rating decisions awarded a higher 30 percent rating for his PTSD for the period prior to March 21, 2013, and 70 percent thereafter.  As these did not constitute grants of the full benefit sought on appeal, the matters remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A June 2015 Board decision awarded a higher 50 percent rating for the period prior to March 21, 2013, but denied any higher ratings.  A September 2016 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) vacated that part of the Board decision that denied entitlement to a rating in excess of 50 percent for the period prior to March 21, 2013, and remanded the matter to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the period prior to March 21, 2013, the Veteran's PTSD manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms of a level of severity such as depressed mood, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

CONCLUSION OF LAW

For the period prior to March 21, 2013, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130 (Diagnostic Code 9411) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was provided with VA examinations relating to his claim in April 2008 and June 2011.  The Board has also considered the VA examination report dated in March 2013.  The Board finds the VA examinations to be thorough and adequate upon which to base a decision on the claims.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The Board adds that any indication of a recent change in the severity of the Veteran's PTSD would have no bearing on the issue involving the severity of his PTSD for the period prior to March 2013 that remains on appeal herein.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2014). Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms listed.  Instead, VA will consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

Diagnostic Code 9411 provides for ratings as follows:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Veteran's PTSD is currently assigned a 50 percent disability rating effective September 10, 2007, and 70 percent effective March 21, 2013.  The Veteran seeks a higher initial rating for the period prior to March 21, 2013.

The Veteran was afforded VA examinations in April 2008 and June 2011.

The April 2008 VA examination report reflects the Veteran reported PTSD symptoms of trouble sleeping, nightmares, irritability, hypervigilance, and occasionally feeling down for a few hours.  He reported he had a girlfriend of four years, and that he engages with his parents.  The examiner noted that the Veteran had not received any psychotherapy or medication for treatment, and he had no psychiatric hospitalizations.  The Veteran reported that since his discharge in September 2007, he pursued some courses at Olympic College, and he had been working as a pipefitter apprentice with a union since March 2008.  The Veteran reported having a good relationship and getting along well with his coworkers and supervisors, and doing well in his apprenticeship.  He reported no major changes with his daily activities due to his PTSD, except that at times he tends to be less social and tends to be irritable and short with his girlfriend.  He reported that he had two friends with whom he played video games.  The examiner reiterated that the Veteran had not sought any treatment.  The examiner noted the Veteran demonstrated avoidance of stimuli associated with the trauma in service, including tending to keep to himself and making efforts to avoid activities or people that arouse recollection of the event, and avoiding people of Middle Eastern descent.  

Mental status examination revealed he was oriented to time and place, he did not appear anxious or depressed, he communicated well, his speech was normal, concentration was normal.  He had no panic attacks, no paranoia or suspiciousness, no delusions or hallucinations, his thought process was intact, he had good judgement, and was able to abstract proverbs quite well.  Some mild memory problems were noted, like forgetting his keys or forgetting to bring his tools to work.  He had no suicidal or homicidal thoughts.  The examiner recorded a diagnosis of PTSD, chronic, "mild," and a GAF score of 65.  The examiner opined that the best description for his impairment is that the Veteran's psychiatric symptoms cause some degree of impairment in terms of social relationships, and minimal problems with his occupation.  The examiner added that the Veteran experiences some anxiety, that his prognosis was good, his PTSD symptoms are "mild," and that he is capable of understanding simple or complex commands.

The June 2011 VA examination report shows the Veteran reported that his symptoms had worsened since the last VA examination.  He reported feeling more isolated, that his productivity was low, "very bad" mood swings, and a continuous absence of motivation.  The Veteran reported he agreed with the characterization of his symptoms in the last VA examination, but that he felt his symptoms had worsened and were no longer only "mild."  He reported symptoms of depressed mood, suspiciousness, and chronic sleep impairment.  He reported that after the last VA examination, he sought treatment at the VA medical center.  The Veteran indicated that he had been told by a VA clinician that his PTSD symptoms were of such a severity to warrant hospitalization, but that he wanted to wait and "see where the medication takes me."  He reported maintaining employment with the same company since 2008 performing maintenance on a part-time basis.  He reported he was ultimately not selected for the pipefitting job.  The examiner noted, however, that the Veteran did not suggest that his PTSD had adversely affected his occupational adjustment.  The Veteran reported continued intrusive thoughts of an IED explosion in service, and another stressor involving an American soldier being shot.  He reported symptoms of irritability, "spacing out," and feeling depressed.  He reported his relationship with his girlfriend ended a few weeks prior due to an angry outburst, but reported a better relationship with his parents.  He reported chronic sleep disturbance, hypervigilance, and difficulty concentrating, and social isolation.  He reported no history of violence.  The examiner noted that the Veteran was seen twice per month (at the VA medical center) and that his response to medication and psychotherapy was good.  He reported feeling nervous around groups of people, but that his relationship with his supervisor at work was good and he had not lost at time at work due to his PTSD.  He reported not continuing with his education after service.  He reported experiencing recurring recollections and dreams of his stressor incidents in service.  

Mental status examination revealed his orientation was within normal limits.  Appearance and hygiene were appropriate.  Affect, mood, communication, and speech were all normal.  The examiner noted no panic attacks, no suspiciousness, no delusions, no hallucinations, thought process was appropriate, judgment was not impaired, abstract thinking was normal, his memory was within normal limits, and he had no suicidal ideation or homicidal ideation.  A GAF score of 65 was assessed.  It was noted in the remarks that the Veteran experiences anger outbursts about "any little thing" for reasons he did not understand, more in social than work situations.  The examiner noted that the Veteran's PTSD symptoms caused no significant work problems, and that he does not have difficulty performing activities of daily living, that he is able to establish and maintain effective work/school and social relationships and family role functioning, he had little difficulty with recreational pursuits, no difficulty understanding commands, and that his symptoms were controlled with continuous medication and his prognosis was good.  

The Board has reviewed all of the Veteran's VA mental health treatment records, which show he began treatment in January 2011.  The January 2011 VA initial evaluation report shows the Veteran reported anhedonia, feeling emotionally numb, sense of foreshortened future, difficulty sleeping, and irritability, including getting into verbal arguments with his mother and girlfriend, but denying ever becoming physically aggressive with them.  He also reported engaging in road rage, panic attacks, feeling emotionally disconnected from his girlfriend since 2004, only keeping up with military friends, and having difficulty interacting with coworkers.  Although the Veteran reported some paranoia and hearing noises sometimes that others did not seem to hear, the clinician noted that the Veteran had no hallucinations or delusions.  A GAF score of 57 was recorded.  See p.84 of 90.  A February 2011 VA individual therapy record shows he reported drinking six to twelve beers four to five times per week, and he was prescribed medication.  See p. 81 of 90.  A later February 2011 record shows he reported his medications were helpful and having reduced his drinking in half.  See p. 70 of 90.  In April 2011, on a PTSD checklist exam, he reported "extreme" difficulty with irritability, angry outbursts, and concentration, and that his symptoms made it "extremely difficult" to do his work, take care of things at home, and/or get along with other people.  A GAF score was assessed at 35.  See p.66-67 of 90.  In June 2011, however, he admitted that he had run out of his medications for a period, and had been experiencing increased symptoms including a lack of motivation and increased alcohol consumption.  See p.62.  An October 2011 record shows improvement on medication.  See p.45.  A November 2011 record shows he had ruminated whether he were better off dead, but he reported the ideation resolved when he became distracted, and he had no intent or plan and he described it as a "relapse."  He also reported a positive response to his medication and denied current suicidal ideation.  See p.40.  In December 2011, he reported the week prior feeling very depressed, but at the same time acknowledged that he was being more active, going to the gym with a friend, and being more emotionally engaged with his family and girlfriend.  Although he reported vague, fleeting thoughts of death, he denied suicidal ideation.  See p.38-39.  Subsequent records show he continued in his employment, in his relationship with his girlfriend, attending the gym with a friend, and that he gardened for recreation.  See, e.g., August 2012 and September 2012 at p.13 and 21 of 90.  The Veteran discontinued treatment after September 2012.

For the period prior to March 21, 2013, in light of all of the above evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD symptomatology did not meet or approximate the criteria for a rating in excess of 50 percent.  As shown above, the Veteran maintained employment, albeit transitioning from a pipefitting union apprenticeship to maintenance work in 2008, he reported a good relationship with his supervisors, he lost no time at work due to his PTSD, he maintained a friendship (going to the gym), maintained a romantic relationship since 2004, he stayed engaged with his family, and he participated in recreation including going to the gym and gardening.  The Board finds that his overall disability picture does not meet or approximate the criteria for the next higher 70 percent rating.  His symptoms during this period are not shown to have approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  His symptoms were not of a level of severity akin to symptoms such as (for example):  obsessional rituals interfering with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting his ability to function, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, including in a work or work like setting, or an inability to establish and maintain effective relationships.  While the Board acknowledges that the Veteran reported some angry outbursts with his girlfriend, the Board finds that such symptoms are already contemplated by the currently assigned 50 percent rating, which contemplates symptoms such as difficulty in establishing and maintaining effective work and social relationships.  

Regarding his GAF scores, all but one of his GAF scores were in the 50s to 60s range, which is consistent with a 50 percent rating.  While the Board acknowledges that an April 2011 VA treatment record shows a GAF score of 35 was assigned after the Veteran reported he experienced moderate to severe symptoms, he later admitted in June 2011 that he had run out of his medications for a period and had experienced increased symptoms, and then he reported improvement in June 2011 after restarting his medications.  The Board finds this one score to be so divergent from all of the other scores noted around that time, and to be shown during a short time when he stopped taking his medication, such that it is not sufficient to show a sustained increase in symptoms meeting the criteria for a higher rating.  

The Board acknowledges that the November 2011 record shows he had ruminated whether he were better off dead, and that in December 2011 he reported having experienced vague, fleeting thoughts of death, at the same time, he told the VA clinician in November 2011 that it was one 30-minute "relapse" that resolved when he got distracted and that he had no intent or plan.  Similarly, he denied suicidal ideation to the VA clinician in December 2011, and it was noted that his thoughts of death had been "vague."  Having taken these reports into account, the Board finds that these reports in November 2011 and December 2011 are not sufficient to bring his overall disability picture at that time to more nearly approximate the criteria for the next higher 70 percent rating.  

The Board also acknowledges that at his initial evaluation in January 2011, he reported engaging in road rage and experiencing paranoia that other drivers were following him, and hearing noises that others did not seem to hear.  The Board notes, however, that the same clinician noted in the same treatment note that the Veteran had no delusions or hallucinations, and subsequent treatment records and examination reports uniformly show he experienced no paranoia, delusions, hallucinations, or violence.  Therefore, the Board finds that the Veteran is not shown to have experienced paranoid delusions or hallucinations so as to meet the higher rating criteria.

The Board notes that the Court of Appeals for the Federal Circuit held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "[S]ymptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating.  However, in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  As explained above, in this case, the Veteran is not shown to have exhibited sufficient symptomatology of a level of severity contemplated by the 70 percent rating criteria at any time prior to the March 21, 2013.  He is also not shown to have experienced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He reported to the April 2008 VA examiner that he was pursuing college, he had a girlfriend of four years, that he engaged with his parents, and having a good relationship and getting along well with his coworkers and supervisors, and that he was doing well in his pipefitting apprenticeship.  He reported to the June 2011 VA examiner that he maintained employment with the same company since 2008 performing maintenance, his PTSD did not adversely affect his work performance, and his relationship with his supervisor was good, and that his relationship with his parents was better, albeit he did report ending his romantic relationship with his girlfriend after an angry outburst.  Even the later March 2013 VA examiner, which examination report is discussed in greater detail below, opined that the Veteran's overall level of occupational and social impairment did not reach a level of occupational and social impairment, with deficiencies in most areas; rather, that examiner opined it was best summarized as: occupational and social impairment with reduced reliability and productivity, which is squarely contemplated by the 50 percent rating criteria.

The Board acknowledges that the basis for the Court's decision to vacate the prior Board decision and remand this matter was the fact that "the Board did not discuss whether the March 21, 2013, VA medical examination report could support the award of a 70 percent evaluation prior to that date" because the VA examiner noted certain symptoms had a duration of "more than 1 month."

The Board notes by way of background that an April 2013 rating decision assigned the higher 70 percent rating, effective March 21, 2013, the date of the March 2013 VA examination.  See Rating Decision, April 2013.  

The March 2013 VA examination report reflects the examiner noted that the Veteran's level of occupational and social impairment was best summarized as:  occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran was last seen in VA mental health in September 2012.  The examiner noted that the Veteran's symptoms included:  depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation or mood, difficulty in establishing effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work like setting.  

Mental status examination shows the Veteran appeared overall clean and groomed.  He was oriented in all spheres, his answers were thoughtful and complete and demonstrated adequate knowledge, his speech was regular and normal, his thoughts were appropriate, there was no indication of psychotic processes, no delusions, and no suicidal ideation.  He did express concerns regarding the future, but denied any sense of hopelessness.  He scored a 12/27 on a depression survey indicating moderate symptoms of depression, and 30/51 on a PTSD interview (PSS-I) indicating moderately severe to severe PTSD symptoms.  He reported he resided with his parents, and that he was working for K Corporation in maintenance since 2012.  He reported an overall ability to attend to his daily needs, and being able to work responsibly albeit preferring to work by himself secondary to irritability with others.   He reported very little social interaction secondary to his PTSD and depression.  He reported intrusive thoughts, periods of anhedonia, difficulty with motivation occurring three days a week, concern over the future of his life but nevertheless was noted as somewhat hopeful, hyperarousal, including moderate hypervigilance in unfamiliar social settings, and sleep difficulty, including nightmares.  The examiner noted that "the overall impact of the Veteran's present psychological stress does reduce his reliability and productivity both in social occupational and family" functioning, and that his irritability and outbursts of verbal anger have strained his ongoing relationships, including with his parents, and limited him from establishing new relationships.  Difficulties interacting with others secondary to anhedonia and difficulty with motivation were also noted.  The examiner diagnosed PTSD, moderately severe to severe, and assigned a GAF score of 50 to 51.  

The Board acknowledges that question number three of the March 2013 VA examination report is a check-the-box questionnaire for the PTSD diagnostic criteria A through F (DSM).  There, the VA examiner checked a box under 
Criteria E that "the duration of the symptoms described above in Criteria B, C, and D is more than 1 month."  Specifically, those symptoms described (with boxes checked) under Criteria B, C, and D, were exactly as follows:  

- Recurrent and distressing recollections of the event, including images, thoughts, or perceptions;
- Recurrent distressing dreams of the event;
- Intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; 
- Physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; 
- Efforts to avoid thoughts, feelings, or conversations associated with the trauma; 
- Efforts to avoid activities, places, or people that arouse recollection of the trauma; 
- Markedly diminished interest or participation in significant activities;
- Feelings of detachment or estrangement from others; 
- Restricted range of affect (e.g., unable to have loving feelings); 
- Sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span);
- Difficulty falling or staying asleep;
- Irritability or outbursts of anger;
- Hypervigilance; and
- Exaggerated startle response.

Regarding the boxes checked for feelings of detachment and estrangement from others, and restricted range of affect, the Board notes that the 50 percent rating criteria already contemplate "difficulty in establishing effective work and social relationships."  In fact, as noted above, the VA examiner specifically found that the Veteran's symptoms included "difficulty in establishing effective work and social relationships" (contemplated by the 50 percent criteria), and did not check the box for "inability to establish and maintain effective relationships" (contemplated by the 70 percent criteria).  The Veteran reported to the March 2013 VA examiner that he was living with his parents, albeit that the relationship was strained, that he maintained the same employment since 2012 performing maintenance, and he reported being able to work responsibly albeit preferring to work by himself secondary to irritability with others.  

Regarding the box checked for "irritability or outbursts of anger," the Board notes that the examiner did not note any symptoms of violence in the report, and the Board finds that this notation of irritability and anger outbursts is not akin to the level of severity as shown in the list of examples in the 70 percent criteria, such as impaired impulse control with unprovoked irritability with periods of violence.  

The Board also acknowledges that the Veteran's symptoms (not the DSM criteria list) in the March 2013 examination report included difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner did not, however, note that these symptoms had a duration of more than one month, or any particular duration, and there is otherwise no evidence that the Veteran experienced such for any duration prior to the March 2013 VA examination.  Again, the Board emphasizes that this notation of "one month" duration only referenced the DSM criteria B, C, and D for PTSD that had been met.

Therefore, for all the reasons explained above, the Board finds that there is no basis in the March 2013 VA examination report, nor any other evidence of record, sufficient to warrant the assignment of the higher 70 percent rating for any period prior to March 21, 2013.

In summary, the Board concludes that the preponderance of the evidence is against granting an initial rating in excess of 50 percent for PTSD for any time for the period prior to March 21, 2013.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  As such, an extraschedular rating is not appropriate.





ORDER

For the period prior to March 21, 2013, entitlement to an evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


